Withey, J., concurring: I concur in the result reached by the majority and agree that the payment made to the retiring partner was not made under an agreement which constituted an amendment to the partnership agreement but do not agree that it was in consideration of the retiring partner’s share of the goodwill under section 736, I.B.C. 1954. In my view the consideration for the payment above the value of tangible assets was as stated in the agreement “as consideration for Ethel M. Carter’s not requiring a dissolution of the partnership.” Clearly the payment is a guaranteed payment within the meaning of the cited section and the only relationship to goodwill is that of a convenient label.